IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0255
                                  Filed July 24, 2019


IN THE INTEREST OF S.K.,
Minor Child,

A.L., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Scott Strait,

District Associate Judge.



         A mother appeals the termination of her parental rights. AFFIRMED.



         Anne M. Rohling of Rohling Law, PLLC, Council Bluffs, for appellant mother.

         Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

         Maura C. Goaley, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Mullins, P.J., Bower, J., and Blane, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                         2


BLANE, Senior Judge.

       The mother, Ashley, did not sufficiently address her substance-abuse

issues to resume care of her child, S.K., and termination of her parental rights is

supported under Iowa Code section 232.116(1)(h) (2018).

       We review termination proceedings de novo. In re A.B., 815 N.W.2d 764,

773 (Iowa 2012). “Our primary concern . . . has always been the best interests of

the child[ren].” In re L.T., 924 N.W.2d 521, 529 (Iowa 2019). We begin by

considering the statutory grounds. “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s order

on any ground we find supported by the record.” A.B., 815 N.W.2d at 774. The

juvenile court terminated Ashley’s parental rights under paragraphs (b), (e), (g),

(h), and (l) of Iowa Code section 232.116(1). We consider the grounds of section

232.116(1)(h), which allows the court to terminate parental rights if all of the

following factors are met:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Ashley contends the State did not show S.K. cannot be returned to her custody.

       S.K. was born in November 2017 and removed from her parents

immediately upon birth when hospital staff observed and reported to the

department of human services (DHS) unusual behavior by the parents. Previously,
                                           3


Ashley had her parental rights terminated to four other biological children based

on her unresolved substance-abuse issues.1           Ashley reported she has used

methamphetamine since she was fourteen years old. She tested positive for

methamphetamine while pregnant with S.K.              DHS initiated child-in-need-of-

assistance (CINA) proceedings, and S.K. was placed in foster care. During these

CINA proceedings, Ashley completed substance-abuse and mental-health

evaluations but never followed through with or completed treatment. She tested

positive for methamphetamine in May 2018 and missed nine random drug screens

in total. She was dishonest in substance-abuse treatment about her use, reporting

she was sober even though she tested positive or missed tests.

       S.K. was born with a significant health issue requiring surgery and

specialized medical care.         She vomits frequently and suffers breathing

abnormalities. At times, she has been dangerously underweight, but recently she

has been improving in her physical condition. Cognitively, she shows some signs

of developmental delays but requires further testing and evaluation. She will

require continuing treatment and consistent care.

       Although at one point Ashley had overnight visits with S.K., she repeatedly

called the family safety, risk, and permanency (FSRP) worker to end the visits early

because she was unable to console S.K. or put S.K. to sleep or because she had

to work the next morning. The DHS withdrew overnight visits and offered semi-

supervised visits. Once Ashley tested positive for methamphetamine in May 2018,

DHS offered only supervised visits. Generally, though, no safety concerns were


1
  S.K.’s purported father’s parental rights were also terminated, and he does not join in
this appeal.
                                          4


noted at supervised visits; Ashley was able to provide appropriate care without

prompting. She was also able to purchase appropriate equipment and toys for

S.K.

       Ashley has been inconsistently employed during this CINA case—she has

reported obtaining and leaving multiple jobs in restaurants and hotels. She moved

out of her father’s home and rented her own apartment in May 2018, but the

electricity was turned off in September for lack of payment.

       In September, the State filed a petition to terminate parental rights.

Following the hearing, the court terminated Ashley’s rights. On our review of the

record, we find the evidence is clear and convincing that S.K. could not be returned

to Ashley’s custody. Although on appeal Ashley contends she has been sober,

she had a positive drug test and missed nine random tests during these

proceedings. She complains she missed the tests because she was working.

Most significantly, she also has not completed any ordered substance-abuse or

mental-health treatment and was not truthful to service providers and DHS about

her use. “[U]nresolved, severe, and chronic drug addiction can render a parent

unfit to raise children” by exposing the children to “hazards [that] are too great.”

A.B., 815 N.W.2d at 776. Ashley has been using methamphetamine since she

was fourteen, and it has caused her to lose her parental rights to her other children;

she still has not addressed her addiction or demonstrated sufficient sobriety to

ensure S.K.’s safety in her care.

       In addition, although supervised visitation went well, Ashley was unable to

care for S.K. on her own during multiple unsupervised overnight visitations and

had to ask they be terminated early. Considering S.K.’s medical condition and her
                                         5


need for specialized, consistent, and timely care, Ashley is unable to meet those

needs at this time. Although she has obtained her own apartment, Ashley’s

employment has been inconsistent and she has been unable to pay her bills to

provide a habitable home environment for S.K. S.K. is currently placed with a

foster family who is able to meet her needs and see to her medical care. She has

been out of Ashley’s custody almost her entire life. The evidence is clear and

convincing Ashley cannot resume custody of S.K. at this time.         The State

established the statutory basis for termination under section 232.116(1)(h), and

accordingly, we affirm termination of Ashley’s parental rights.

       AFFIRMED.